Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reissue Application
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.
This is a reissue application, Serial No. 16/541,385 (the ‘385 application), of U.S. Patent No. 10,238,613 (the ‘613 patent), which issued from U.S. Patent Application No. 15/423,068 (the ‘068 application) with claims 1-3 on March 26, 2019.

Scope of Claims
	The ‘385 application contains claims 1-5 directed to a method of improving the productivity of animal reproduction.  Claim 1, as it appears in the February 10, 2021 amendment, is representative:
1. (Currently amended) A method of improving the productivity of animal reproduction comprising administering to a pregnant animal in need thereof a therapeutically effective amount [from about 10 mg/kg/day to about 1000 mg/kg/day] of abscisic acid (ABA).


Recapture
I.	Claims 1 and 2 are rejected under 35 U.S.C. 251 as being an impermissible recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  The reissue application contains claim(s) that are broader than the issued patent claims.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
	During prosecution of the ‘068 application, the examiner rejected all pending claims (i.e., claims 1 and 4-7) under 35 U.S.C. 103(a) as being unpatentable over WO 2006/111546 to Elshout.  (Final Rejection dated 03/28/2018).
In response, applicant filed a Request for Continued Examination (RCE) which included an Information Disclosure Statement (IDS) citing “Effect of chronic treatment with a GnRH agonist (Goserelin) on LH secretion and early pregnancy in gilts” by Peltoniemi et al. (hereafter “Peltoniemi”) and argued
Elshout teaches that phytohormones are a suitable replacement for exogenous gonadotropins because administration of phytohormones has the same effect on reproduction as administration of exogenous gonadotropins (i.e., optimal weaning/estrus period and better follicular dynamics).  See, Elshout, page 8, last paragraph to page 9, last paragraph.  These results would motivate a PHOSITA to administer phytohormones during the weaning/estrus period.  However, these same results would deter a PHOSITA from administering phytohormones during pregnancy as the negative effects of administering exogenous gonadotropin during pregnancy are well known.  See for example, Peltoniemi et al. 1995, submitted herewith, (describing administration of a gonadotropin during pregnancy causing 

Subsequently, an examiner’s amendment to rewrite claim 1 to contain the limitations of claim 5 and cancel claims 4, 5 and 8-17 (claims 18-17 were none elected) was authorized by applicant.  Claims 1, 6 and 7 were allowed and issued as claims 1-3 in the ‘613 patent.
Claims 1, 4 and 5, prior to the examiner’s amendment, read as follows:
1. A method for improving the productivity of animal reproduction comprising administering to a pregnant animal in need thereof a therapeutically effective amount of abscisic acid (ABA).

4. The method of claim 1 wherein the therapeutically effective amount of ABA is from about 0.1 mg/kg/day to about 1000 mg/kg/day.

5. The method of claim 1 wherein the therapeutically effective amount of ABA is from about 10 mg/kg/day to about 1000 mg/kg/day.

The examiner’s amendment stated:
[t]he following amendments were discussed and agreed to by Applicant:
1) In claim 1, line 2, after “amount”, insert “from about 10 mg/kg/day to about 1000 mg/kg/day.”

2) Delete claims 4, 5, and 8-17.

Under the heading “Reasons for Allowance”, the examiner’s amendment stated:
[t]he claimed invention  of “method of improving the productivity of animal reproduction comprising administering to a pregnant animal in need thereof a therapeutically effective amount from about 10 mg/kg/day to about 1000 mg/kg/day of abscisic acid (ABA) is novel and non-obvious.  (Emphasis added)

The recapture rule bars the patentee from acquiring, through reissue, claims that are in all aspects (A) of the same scope as, or (B) broader in scope than those claims canceled from the Ball Corp. v. United States, 729 F,2d at 1436, 221 USPQ at 295.
Claims 1 and 4 of the ‘068 application, prior to the examiner’s amendment, were identical to now pending claims 1 and 2 of the ‘385 reissue application.  By rewriting claim 1 to contain the limitations of claim 5, the examiner’s amendment in essence canceled claim 1 and rewrote claim 5 as independent claim 1.  Accordingly, claims 1 and 4, which were identical to now pending claims 1 and 2 of the ‘385 reissue application prior to the examiner’s amendment, were canceled from the ‘068 application to obtain the ‘613 patent and cannot be acquired through reissue of the ‘613 patent.
The recapture rule bars a patentee from recapturing subject matter, through reissue, that the patentee intentionally surrendered during the original prosecution in order to overcome prior art and obtain a valid patent.  In re Mostafazadeh, 643 F.3d 1353, 1358 (Fed. Cir. 2011) (quoting Clement, 131 F.3d at 1468); Medtronic, 465 F.3d at 1372; Pannu v. Storz Instruments, Inc., 258 F.3d 1366, 1370-71 (Fed. Cir. 2001).
	 In Clement, 131 F.3d at 1468-70, 45 USPQ2d at 1164-65, the Court of Appeals for the Federal Circuit set forth a three step test for recapture analysis.  In North America Container, 415 F.3d at 1349, 75 USPQ2d at 1556, the court restates this test as follows:
1) determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims;
2) determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and
3) determine whether the reissue claims were materially narrowed in other aspects, so that the claims may not have been enlarged, and hence avoid the recapture rule.

As to step 2, applicant agreed to amend the claims to require “from about 10 mg/kg/day to about 1000 mg/kg/day.”  Accordingly, the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution.
As to step 3, if a claim limitation present in the original patent that was added to overcome a rejection or that was argued by applicant to distinguish over the prior art is entirely eliminated from a claim in the reissue application and not replaced by a new, related, surrender generating limitation, then a recapture rejection under 35 U.S.C. 251 is proper and must be made for the claim.  Such an omission in a reissue claim, even if it is accompanied by other limitations making the reissue claim narrower than the patent claim in other unrelated aspects, is impermissible recapture.
The previously claimed limitation “from about 10 mg/kg/day to about 1000 mg/kg/day” has been entirely eliminated from the ‘385 application claims.  Moreover, claims 1 and 2 have not been materially narrowed in other aspects so that the limitation “from about 10 mg/kg/day to about 1000 mg/kg/day” has not been entirely eliminated from the claims.  Accordingly, the reissue claims do not avoid the recapture rule.

Response to Arguments
Applicant's arguments filed February 10, 2021 have been fully considered but they are not persuasive.
	Applicant argues


	Applicant’s argument is not persuasive.  The examiner specifically quoted the concentration limitation in the reasons for allowance.  Unmistakably, it was the combination of applicant’s arguments pertaining to the teachings of Peltoniemi and the amendment to the claims which “were discussed and agreed to by Applicant” that distinguished the claims from the prior art.  
	Applicant argues
[l]ike in Medtronic, the Instant Claims are directed to an unconditional embodiment found in the original claims of the ‘613 patent, namely a lack of restriction on the dosage of ABA administered.  Similar to Medtronic, the original claims of the ‘613 patent were restricted to a conditional embodiment, namely a particular dosage range, for the first time in the Notice of Allowance via an Examiner’s Amendment.  As detailed above, this Examiner’s Amendment was not prompted by a rejection related to the dosage range and there was no clear admission by the Applicant or assertion by the Examiner that the claims without a dosage range was not patentable.  Thus, as the Federal Circuit held in Medtronic, the reissue rule prohibiting impermissible recapture does not apply to the claims of the Instant Reissue Application.  (Remarks, page 5)

	Applicant’s argument is not persuasive because, unlike Medtronic where there was no prior art rejection, or any rejection at all, applicant’s claims were under a prior art rejection at the time of the RCE, applicant’s arguments, and the examiner’s amendment.  Under the “recapture” rule, the deliberate surrender of a claim to certain subject matter during the original prosecution of the application for a patent “made in an effort to overcome a prior art rejection” is not such “error” as will allow the patentee to recapture that subject matter in a reissue.  Clement, 131 F.3d at 1468-69.  Thus, the recapture rule prevents a patentee from regaining, through reissue, subject matter that was surrendered during prosecution of the original patent in an effort to obtain allowance of the original claims.  Pannu v. Storz Inst, Inc., 258 F.3d 1366, 1371 (Fed. Cir. 2001); see also Hester 142 F.3d at 1479-80 (“[A] surrender is not the type of correctable ‘error’ contemplated by the reissue statue.”).  The rationale underlying the rule is that the cancellation or amendment of the original claim in order to overcome prior art is a deliberate action that necessarily excludes the inadvertence or mistake contemplated by the statute’s error requirement.  Medtronic, 465 F.3d at 1372-73; Clement, 131 F.3d at 1468; Mentor, 998 F.2d at 995.

Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Duty to Disclose
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,238,613 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Correspondence
Any inquiry concerning this communication or earlier communications from the specialist should be directed to JERRY D JOHNSON whose telephone number is (571)272-1448.  The specialist can normally be reached on Monday to Thursday, from 5:30-3:00.
If attempts to reach the specialist by telephone are unsuccessful, the specialist’s supervisor, Jean Witz can be reached on 571 272-0927.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).		


/JERRY D JOHNSON/Patent Reexamination Specialist
Central Reexamination Unit 3991       

/Alan Diamond/
Patent Reexamination Specialist
Central Reexamination Unit 3991

/Jean C. Witz/
Supervisory Patent Reexamination Specialist
Central Reexamination Unit 3991